Citation Nr: 1549388	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1994 to June 1998.

The claim for a TDIU is before the Board of Veterans' Appeals (Board) after it was inferred during an appeal for an increased rating for the service-connected lumbar spine disability.  See January 2010 and September 2012 Board decisions; Rice v Shinseki, 22 Vet App 447 (2009).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In October 2009, the Veteran testified at a hearing held in Washington, DC before a Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  In July 2015, the Veteran was advised that the VLJ who presided at the October 2009 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In August 2015, the Veteran's authorized representative notified the Board that the Veteran did not wish to appear for an additional hearing before the Board.

In September 2012, the Board remanded the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to adjudicate the inferred claim for a TDIU.  This was accomplished; therefore, the Board finds that the AOJ substantially complied with the September 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board acknowledges that the issues of entitlement to higher ratings for left foot traumatic arthritis with pes planus, right foot traumatic arthritis with pes planus, right hip degenerative arthritis, left hip degenerative arthritis, left knee chondromalacia, right knee chondromalacia, low back strain with degenerative disc disease, and status-post right middle finger fracture have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. For the entire period from February 27, 2006, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a)(3) (2015) for eligibility for a TDIU.

2. The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the entire rating period from February 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

TDIU Legal Criteria 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  Alternatively, entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice, 22 Vet. App. 447.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).

TDIU Analysis 

The Veteran contends that a TDIU is warranted because he has not had any substantial employment since service separation in June 1998 due solely to the service-connected disabilities.  Specifically, the Veteran stated that he cannot stand, sit, or lie down for prolonged periods of time as a result of the service-connected orthopedic disabilities, which preclude any type of employment for which he was trained, including sedentary work.  See, e.g., August 2015 Veteran statement.  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from February 27, 2006.  The Veteran is service connected for a low back disability (rated at 10 percent from June 3, 1998 to February 27, 2006, and at 20 percent from February 27, 2006), left knee chondromalacia (rated at 10 percent from June 3, 1998), right knee chondromalacia (rated at 10 percent from June 3, 1998), right foot traumatic arthritis with pes planus (rated at 10 percent from June 3, 1998), left foot traumatic arthritis with pes planus (rated at 10 percent from June 3, 1998); right hip degenerative arthritis (rated at 10 percent from February 27, 2006), left hip degenerative arthritis (rated at 10 percent from February 27, 2006), status-post fracture of the right middle finger (rated at 0 percent from June 3, 1998).  Even though the Veteran's combined rating was 60 percent from February 27, 2006, the Veteran's service-connected disabilities affect a single body system (orthopedic).  See 38 C.F.R. § 4.16(a)(3).  Therefore, because the service-connected disabilities are considered one disability, the Veteran meets the 60 percent criteria for one disability under 38 C.F.R. § 4.16(a) for the entire rating period from February 27, 2006.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period from February 27, 2006, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, the Board finds that the evidence is in equipoise as to whether, for the entire rating period from February 27, 2006, the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  

Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  During the October 2009 Board hearing, the Veteran reported that he was a ghost writer and book editor and that he would have to work 16 hours per day in this line of work in order to maintain substantially gainful employment.  The Veteran stated that he can only work two hours per day because he cannot sit or stand for a prolonged period of time as a result of debilitating pain due to the service-connected orthopedic disabilities.  The Veteran explained that a 400-page manuscript requires about 480 to 500 hours to complete and that at the current rate he worked (two hours per day), he can only earn $9,000 to $10,000 per year, which the Veteran stated constitutes marginal employment and is less than the poverty level.  See October 2009 Board hearing transcript. 

The April 2012 VA examiner opined that the service-connected lumbar spine disability impacted the Veteran's ability to work in that the Veteran is unable to sit for a prolonged period of time or perform heavy or moderate work. 

In January 2015 and June 2015 letters, E.C., M.A., a private vocational consultant, opined that it is as likely as not that the service-connected disorders have resulted in the Veteran's inability to secure or follow a substantially gainful employment on a consistent and regular basis since at least 1998.  The private vocational consultant reasoned that the service-connected orthopedic disabilities have resulted in extreme pain, loss of ambulation, and an adverse effect on the Veteran's ability to work.  The private vocational consultant referred to the Veteran's testimony at the October 2009 Board hearing that he was unable to work for more than two hours per day due to difficulties with prolonged standing and sitting as a result of the service-connected orthopedic disabilities.  The private vocational consultant indicated that the Veteran performed sporadic work editing books and resumes, which generated approximately $300 to $500 per year.  The private vocational consultant indicated that the Veteran would ordinarily be a highly educated individual with strong earning potential, but now lives in a homeless shelter with virtually no earnings due to the service-connected orthopedic disabilities. 

Evidence weighing against this finding includes the May 2014 VA examiner's opinion that the lumbar spine, bilateral knee, bilateral hip, and right middle finger disabilities do not impact the Veteran's ability to work.  The May 2014 VA examiner noted that the Veteran had an exaggerated response to pain.  The record reflects that the Veteran has a Bachelor's of Arts degree in Biology and two Masters Degrees in science, as well as coursework towards a Ph.D. in Neurobiology.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations with respect to prolonged standing, prolonged sitting, and bending, the service-connected disabilities prevent the Veteran from performing the type of employment for which he is trained, including sedentary 

employment.  The test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the rating period from February 27, 2006.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

This Board decision constitutes a full grant of the benefit sought on appeal because the appeal for a TDIU is part of the lumbar spine disability rating claim.  During the pendency of the appeal for an increased rating for the lumbar spine disability, the claim for a TDIU was inferred from the Veteran's testimony at the October 2009 Board hearing that the service-connected disabilities have prevented him from maintaining substantially gainful employment.  See January 2010 and September 2012 Board decisions.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal for an increased rating, it is part of the claim for benefits for the underlying disability."  Rice at 454.  Accordingly, as a TDIU became part and parcel of the Veteran's lumbar spine disability rating claim, the period on appeal extends to the date of claim for the underlying lumbar spine disability, i.e., February 27, 2006.  

The Veteran did not become unable to secure or follow a substantially gainful employment as a result of service-connected disabilities within one year before the inferred date of claim for a TDIU of February 27, 2006.  The Veteran has stated that he has not had substantial employment since service separation in 1998 due to the service-connected disabilities.  See e.g., August 2015 Veteran statement.  As the earliest date of claim for a TDIU has been inferred to February 27, 2006, having 

arisen from the claim for an increased rating for the lumbar spine disability, and the date unemployability became factually ascertainable is more than one year prior to the date of claim for a TDIU of February 27, 2006, the Board finds that February 27, 2006 is the earliest available effective date for a TDIU.  38 C.F.R. § 3.400(o)(2).  


ORDER

A TDIU for the rating period from February 27, 2006 is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


